Case 1:18-cv-04309-PKC-KHP Document 70-5 Filed 11/25/19 Page 1 of 6

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

SECURITIES AND EXCHANGE
COMMISSION, No. 18-cv-4309 (PKC)
Plaintiff,

Vv.
FRANCISCO ABELLAN VILLENA, et al.

Defendants.

 

 

mors FINAL JUDGMENT AS TO DEFENDANT FATYAZ DEAN

WHEREAS, the Clerk of Court entered a Clerk’s Certificate of Default (Doc. 32) agaisnt
Defendant Faiyez Dean (“Defendant”) on November 19, 2018, and WHEREAS, the Court has
reviewed Plaintiff Securities and Exchange Commission’s Motion for a Default Judgment
against Defendant, ail supporting documents, and any opposition thereto, and based on the
evidence and authorities presented therein, the Court hereby finds that Defendant has violated
Section 10(b) of the Securities Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. § 78j(b)]
and Rule 10b-5 promulgated thereunder [17 C.F.R. § 240.10b-5], Section 17(a) of the Securities
Act of 1933 (the “Securities Act”) [15 U.S.C. § 77q(a)], and Section 5 of the Securities Act [15
U.S.C. § 77e], and orders as follows:

IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is
permanently restrained and enjoined from violating, directly or indirectly, Section 10(b) of the
Exchange Act [15 U.S.C. § 78j(b)} and Rule 10b-5 promulgated thereunder [17 C.F.R.

§ 240.10b-5], by using any means or instrumentality of interstate commerce, or of the mails, or
of any facility of any national securities exchange, in connection with the purchase or sale of any

security:

 
Case 1:18-cv-04309-PKC-KHP Document 70-5 Filed 11/25/19 Page 2 of 6

(a)
(b)

(c)

to employ any device, scheme, or artifice to defraud;

to make any untrue statement of a material fact or to omit to state a material fact
necessary in order to make the statements made, in the light of the circumstances
under which they were made, not misleading; or

to engage in any act, practice, or course of business which operates or would

operate as a fraud or deceit upon any person.

IT 1S FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

Il.

IT 1S HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is permanently restrained and enjoined from violating Section 17(a) of the Securities Act [15

U.S.C. § 77q(a}] in the offer or sale of any security by the use of any means or instruments of

transportation or communication in interstate commerce or by use of the mails, directly or

indirectly:
(a)
{b)

(c)

to employ any device, scheme, or artifice to defraud;

to obtain money or property by means of any untrue statement of a material fact
or any omission of a material fact necessary in order to make the statements
made, in light of the circumstances under which they were made, not misleading;
or

to engage in any transaction, practice, or course of business which operates or

 
Case 1:18-cv-04309-PKC-KHP Document 70-5 Filed 11/25/19 Page 3 of6

would operate as a fraud or deceit upon the purchaser.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant's

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

I.

IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is permanently restrained and enjoined from violating Section 5 of the Securities Act [15 U.S.C.

§ 77e] by, directly or indirectly, in the absence of any applicable exemption:

(a)

(b)

(c)

Unless a registration statement is in effect as to a security, making use of any
means or instruments of transportation or communication in interstate commerce
or of the mails to sell such security through the use or medium of any prospectus
or otherwise;

Unless a registration statement is in effect as to a security, carrying or causing to
be carried through the mails or in interstate commerce, by any means or
instruments of transportation, any such security for the purpose of sale or for
delivery after sale; or

Making use of any means or instruments of transportation or communication in
interstate commerce or of the mails to offer to sell or offer to buy through the use
or medium of any prospectus or otherwise any security, unless a registration
statement has been filed with the Commission as to such security, or while the

registration statement is the subject of a refusal order or stop order or (prior to the

 
Case 1:18-cv-04309-PKC-KHP Document 70-5 Filed 11/25/19 Page 4 of 6

effective date of the registration statement) any public proceeding or examination
under Section 8 of the Securities Act [15 U.S.C. § 77h].

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in
Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who
receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s
officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

IV.

IT 1S HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant
is permanently barred from participating in an offering of penny stock, including engaging in
activities with a broker, dealer, or issuer for purposes of issuing, trading, or inducing or
attempting to induce the purchase or sale of any penny stock. A penny stock is any equity
security that has a price of less than five dollars, except as provided in Rule 3a51-1 under the
Exchange Act [17 C.F.R. 240.3a51-1].

Vv.

IT 1S FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant shall pay a
civil penalty in the amount of one hundred and sixty thousand dollars ($160,000.00) to the
Securities and Exchange Commission pursuant to Section 20(d)(1) of the Securities Act [15
U.S.C. § 77t(d)(1)] and Section 21 (d)(3)(A) of the Exchange Act [15 U.S.C. § 78u(d)G)(A)].
Defendant shall make this payment within fourteen (14) days after entry of this Final Judgment.

Defendant may transmit payment electronically to the Commission, which will provide
detailed ACH transfer/Fedwire instructions upon request. Payment may also be made directly

from a bank account via Pay.gov through the SEC website at

 
Case 1:18-cv-04309-PKC-KHP Document 70-5 Filed 11/25/19 Page 5 of 6

http://www.sec.gov/about/offices/ofm.htm, Defendant may also pay by certified check, bank

 

cashier’s check, or United States postal money order payable to the Securities and Exchange
Commission, which shall be delivered or mailed to

Enterprise Services Center

Accounts Receivable Branch

6500 South MacArthur Boulevard

Oklahoma City, OK 73169

and shall be accompanied by a letter identifying the case title, civil action number, and name of
this Court; [Defendant’s name] as a defendant in this action; and specifying that payment is
made pursuant to this Final Judgment.

Defendant shall simultaneously transmit photocopies of evidence of payment and case
identifying information to the Commission’s counsel in this action. By making this payment,
Defendant relinquishes all legal and equitable right, title, and interest in such funds and no part
of the funds shall be returned to Defendant. The Commission shall send the funds paid pursuant
to this Final Judgment to the United States Treasury. Defendant shall pay post-judgment interest
on any delinquent amounts pursuant to 28 USC § 1961.

VI.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shail retain

jurisdiction of this matter for the purposes of enforcing the terms of this Final Judgment.

 
Case 1:18-cv-04309-PKC-KHP Document 70-5 Filed 11/25/19 Page 6 of 6

VU.
There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules of Civil

Procedure, the Clerk is ordered to enter this Final Judgment forthwith and without further notice.

 
 

 

“
P.Kevin Caste
UNITED STATES DISTRICT TUDGE

[27-14

 
